DETAILED ACTION
This office action is in response to applicant’s communication dated 11/02/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 9/2/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20170352115.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Claims’ Status
Claims 1-3, 5-6, 8-14, 24-26 and 28-30 are pending and are currently being examined.
Claims 4, 7, 15-23 and 27 are canceled, wherein claims 23 and 27 are newly canceled.

Response to Amendment
112 Rejections
112(a)/(b) rejections of claim 27 are removed due to claim cancellation.
112(a)/(b) rejections of claim 28 are removed due to claim amendment.  

103 Rejections
Applicant's 103 arguments filed 11/2/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
The applicant attacks the prior arts of record individually (Amendment Pgs 12-20). 

103 Response 1:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Raiz (US Patent Application Publication 20020164025)
Kanevsky (US Patent Application Publication 20020107750)
Sammet (US Patent Application Publication 20190182222)
Furthermore, as explained in the 103 rejection section below:
Kundapur, as modified, doesn’t teach/suggest “wherein the enforcing is performed in an escalating manner”, “wherein the escalation includes at least one step, […] of degrading performance of, or disabling, at least one of the services and functionality associated with computer application, without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step”, and “wherein enforcing in the escalating manner is performed within the computer application, after expiration of the license, without a need to further access the licensing server following the expiration of the license”.
However, Braun, in an analogous art of platform capacity usage that is controlled via a license (Par 37), teaches/suggests the concept(s) of:
wherein the enforcing is performed in an escalating manner (Par 12 “The license enforcement element may be arranged to progressively deactivate the plurality of links over a predefinable time period”. Also see Par 18), 
wherein the escalation (progressive) includes at least one step of degrading performance of, or disabling (deactivation), at least one of the services and functionality (links) associated with computer application (Par 12 “The license enforcement element may be arranged to progressively deactivate the plurality of links over a predefinable time period”. Also see Par 18), 
without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step (Par 51, “the deactivation can be arranged to gradually deactivate a certain number of communication links every day until the level provided for by the base license key is reached”. Here, the “until level provided for by the base license key is reached” refers to disabling all the communication links allowed by the temporary license upgrade (see Par 37. Also see Pars. 22, 31-32, 36, 39, 49 and 51; therefore, the functionality of each communication link allowed by the temporary license will eventually be disabled, after the step of disabling the first communication link, that is “completely” disable the functionalities provided by the license),
wherein enforcing in the escalating manner is performed within the computer application (FIG. 2:202. Par 11, “the platform may further comprise a license enforcement element for deactivating the plurality of links enabled by the activation of the upgrade license key upon the expiry of the validity period”, also see Pars. 12-13, 38, 42 and 51-52. The enforcement module of the platform 
after expiration of the license ([0011] The upgrade license key may have a time-limited validity period, in which case the platform may further comprise a license enforcement element for deactivating the plurality of links enabled by the activation of the upgrade license key upon the expiry of the validity period)
without a need to further access the licensing server following the expiration of the license (Par 51, “The license enforcement module 202 performs daily checks to determine whether the temporary license upgrade key has expired or not. If it has expired the enforcement module 202 deactivates, for example through the API 102b, the additional communication links enabled by the temporary license upgrade.” As can be seen here, the enforcement module itself performs a local analysis and enforcement without having to communicate with a licensing server).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the enforcing is performed in an escalating manner”, “wherein the escalation includes at least one step, […] of degrading performance of, or disabling, at least one of the services and functionality associated with computer application, without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step”, and “wherein enforcing in the escalating manner is performed within the computer application, after expiration of the license, without a need to further access the licensing server following the expiration of the license”, as taught/suggested by Braun, to modify (or “further modify”) the method of Kundapur, as modified, because this would lead to the predictable results of a more secure and user-friendly (graceful) method that allows for a product to perform self-enforcement of a validity period, while still providing some functionality after expiration of validity (Braun Pars 17-18).
…
(For the entire 103 rejection, see the 103 rejection section below.)

103 Argument 2:
The applicant alleges that the examiner has used hindsight (Amendment Pgs 16-17). 

103 Response 2:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was 
	Furthermore, the reconstruction used to show obviousness is proper, because the applicant has not provided any evidence that proves that the examiner has relied upon “knowledge gleaned only from the applicant's disclosure”.

103 Argument 3:
	“it is respectfully noted that these teachings in Hu fail to teach anything with regard to making licensing calls to determine whether the licensing enforcement policies are being complied with, as required by dependent claim 10. In particular, Hu fails to teach anything at all with regard to making licensing calls, let alone making such calls by way of background threads to avoid latency problems with regard to requested services. In other words, there is no suggestion for using the teachings of Hu combination with the teachings of Kundapur” (Amendment, Pg 19) 

103 Response 3:
	The examiner respectfully disagrees. Again the applicant resorts to attacking references individually. Here, applicant attacks Hu for failing to teach calls (function calls) regarding “licenses”. If though Hu is not about licensing, as reflected in the 103 Hu is analogous art to the instant application, because both involve/address server and client communications (Hu Abstract). 
Furthermore, the applicant also fails to directly rebut the combination rationale used by the examiner. Namely, that: ‘it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kundapur, as modified, by applying the known concept of “wherein the calls to determine whether usage of the computer application complies with the licensing enforcement policies are received by the licensing server as background threads, apart from requested services originating from the computer application, to avoid creating latency issues regarding the requested services due to the calls”, as taught/suggested by Hu, because this would lead to the predictable result of a more efficient/usable method that reduces apparent latency to the user (Hu Par 45).’ 

103 Argument 4:
	“Claim 24 recites the feature of beginning the license enforcement policies at login of the computer application even before authenticating the user. For purposes of non-limiting example, it was noted that this features discussed in paragraph [0026], and is completely lacking from the cited prior art.” (Amendment, Pg 20)

103 Response 4:
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “beginning the license enforcement policies at In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 24 actually recites “enforcing the license enforcement policies at login of the computer application to the licensing server”, which is taught/suggested by Kundapur. As explained in the 103 rejection section below:
“(Kundapur e.g., Par 85, “authenticating the software product 304 during an execution within the one or more computing environment 320A-N”, software is authenticated during execution, which implies that it is done automatically. Additionally, at least because the product is unique to a user, see Abstract, “A software product unique to a user includes (i) one or more software components that is executed on a computing environment associated with the user”, this suggests a “login of the computer application to the licensing server”. So at login, the license enforcement policies are being enforced; for “licensing server” see modification by Etchegoyen in claim 1).”

103 Argument 5:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 20)


	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9, 11,  24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809).

	As per claim 1, Kundapur teaches/suggests a method, comprising:
	receiving calls at a[n] [entitlement data validation system] from a computing device (one or more computing environments 320A-N) having a computer application (software 316A/B), including a licensing file related to a license provided by [an entitlement data imprinting system], to determine whether usage of the computer application complies with 
	and enforcing the license enforcement policies, which affect at least one of services and functionality associated with the computer application, based on a state of compliance of the computer application with the licensing enforcement policies in the licensing file (Par 101, the monitoring module 314 may authenticate execution of software product and may enable or disable a sub-set of functionalities or a set of functionalities of the components. The term “services”, as used in several claims, is broadly interpreted as a set of software functionalities.),
 […]
complete[ly] disabling of the services and functionality associated with the computer application […] (the execution may either (i) continue in a normal state/condition, (ii) enable or disable (a) a sub-set of functionalities among a set of functionalities, or (b) the set of functionalities, and/or (iii) automatically terminate the execution of the software product”, Par 82),

Kundapur doesn’t teach/suggest both the receiving calls and the providing of the license file is accomplished by the same system or that the system is a “licensing server”. 
However, Etchegoyen, in an analogous art of a method for modular software protection (Abstract), teaches/suggests both the receiving calls and the providing of the license file is accomplished by the same system or that the system is a “licensing server” (a license server both generating a license file and verifying of a license file, Pars. 44 and 46. Etchegoyen’s server is interpreted as a “licensing server” at least because it provides the service of generating/providing license files and verifying licensing requirements).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of both the receiving calls and the providing of the license file is accomplished by the same system or that the system is a “licensing server”, as taught/suggested by Etchegoyen, to modify the method of Kundapur, by combining the functions of the entitlement data validation system and entitlement data imprinting system to be accomplished by a single computer system, e.g., a licensing server, because this would lead to the predictable results of having fewer computing system(s) to maintain, therefore reducing inherent maintenance cost, e.g., power required to operate multiple computing systems, while still keeping the same functionalities, i.e., the combined system will work as intended. Furthermore, converting two systems in the prior art into one system is similar to “making integral”, which provides legal precedent as another source for supporting 
Kundapur, as modified, doesn’t teach/suggest “wherein the enforcing is performed in an escalating manner”, “wherein the escalation includes at least one step, […] of degrading performance of, or disabling, at least one of the services and functionality associated with computer application, without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step”, and “wherein enforcing in the escalating manner is performed within the computer application, after expiration of the license, without a need to further access the licensing server following the expiration of the license”.
However, Braun, in an analogous art of platform capacity usage that is controlled via a license (Par 37), teaches/suggests the concept(s) of:
wherein the enforcing is performed in an escalating manner (Par 12 “The license enforcement element may be arranged to progressively deactivate the plurality of links over a predefinable time period”. Also see Par 18), 
wherein the escalation (progressive) includes at least one step of degrading performance of, or disabling (deactivation), at least one of the services and functionality (links) associated with computer application (Par 12 “The license enforcement element may be arranged to progressively deactivate the plurality of links over a predefinable time period”. Also see Par 18), 
without making the computer application unusable to the user of the 
wherein enforcing in the escalating manner is performed within the computer application (FIG. 2:202. Par 11, “the platform may further comprise a license enforcement element for deactivating the plurality of links enabled by the activation of the upgrade license key upon the expiry of the validity period”, also see Pars. 12-13, 38, 42 and 51-52. The enforcement module of the platform necessary includes computer application that has enforcement instructions to control the use of the platform, which is similar to controlling the use of just software.),
after expiration of the license ([0011] The upgrade license key may have a time-limited validity period, in which case the platform may further comprise a license enforcement element for deactivating the plurality of 
without a need to further access the licensing server following the expiration of the license (Par 51, “The license enforcement module 202 performs daily checks to determine whether the temporary license upgrade key has expired or not. If it has expired the enforcement module 202 deactivates, for example through the API 102b, the additional communication links enabled by the temporary license upgrade.” As can be seen here, the enforcement module itself performs a local analysis and enforcement without having to communicate with a licensing server).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the enforcing is performed in an escalating manner”, “wherein the escalation includes at least one step, […] of degrading performance of, or disabling, at least one of the services and functionality associated with computer application, without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step”, and “wherein enforcing in the escalating manner is performed within the computer application, after expiration of the license, without a need to further access the licensing server following the expiration of the license”, as taught/suggested by Braun, to modify (or “further modify”) the method of Kundapur, as modified, because this would lead to the predictable results of a more secure and user-friendly (graceful) method that allows for a product to perform self-enforcement of a Braun Pars 17-18).
Kundapur, as modified, doesn’t teach/suggest the escalating enforcement is “after initial notification by the licensing server to a user of the computer application that the license is about to expire” and that the at least on step of degrading performance of, or disabling, at least one of the services and functionality associated with computer application occurs “following the initial notification”.
However, Rose, in an analogous art of systems and methods for managing the distribution of licensed application programs and application program components (Col 1:5-10), teaches/suggests the escalating enforcement is “after initial notification by the licensing server to a user of the computer application that the license is about to expire” and that the at least on step of degrading performance of, or disabling, at least one of the services and functionality associated with computer application occurs “following the initial notification” (due to disclosing the concept of notifying a user of a further software usage permission change before the change occurs, Col 11:24-38). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept of the escalating enforcement is “after initial notification by the licensing server to a user of the computer application that the license is about to expire” and that the at least on step of degrading performance of, or disabling, at least one of the services and functionality associated with computer application occurs “following the initial notification”, as taught/suggested in Rose, to further modify the method of Kundapur, as modified, because this would improve the user friendliness of the method, by preventing sudden Rose Col 11:24-38).
Kundapur, as modified, doesn’t teach/suggest that the enforcing is performed “following a predetermined number of operational sessions of the computer application”. 
However, Horstmann, in an analogous art of software protection mechanism (Abstract), teaches/suggests that the enforcing is performed “following a predetermined number of operational sessions of the computer application” (by disclosing the concept of a software enforcement measure that restricts the amount of times a particular software can be used, Col 3:30-49). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept that the enforcing is performed “following a predetermined number of operational sessions of the computer application”, as taught/suggested in Horstmann, to further modify the method in Kundapur, as modified, because this would improve the flexibility of the method to include known software usage restrictions.
Kundapur, as modified, doesn’t teach/suggest “wherein the licensing enforcement policies are configured to allow the user of the computer application to log into the licensing server to renew a license to use the computer application after the licensing server has disabled the services and functionality associated with the computer application”. 
However, Biddle, in an analogous art of system and method for managing licensing data (Abstract), teaches/suggests wherein the licensing enforcement policies are configured to allow the user of the computer application to log into the licensing 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept of wherein the licensing enforcement policies are configured to allow the user of the computer application to log into the licensing server to renew a license to use the computer application after the licensing server has disabled the services and functionality associated with the computer application, as taught/suggested by Biddle, to further modify the method of Kundapur, as modified, because this would improve the user-friendliness of system by allowing further use of software after expiration via renewal of license/service terms.
Further concerning claim 1, “to determine whether usage of the computer application complies with licensing enforcement policies in the licensing file” is intended use language, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).

	As per claim 2, Kundapur, as modified, further teaches/suggests wherein the determining compliance with the licensing file comprises monitoring, by the [validation system], the computer application (Kundapur Par 85; validation system modified to be a “licensing server”, see claim 1). 

As per claim 9, Kundapur, as modified, further teaches/suggests wherein the licensing file is deployed with the computer application (Kundapur Pars 45 and 117, the license file is “embedded” with the software components). 
Further concerning claim 9, as would be interpreted by a person having ordinary skill in the art, “deployed with” is interpreted as “installed with”.

As per claim 11, Kundapur, as modified, further teaches/suggests wherein the licensing file is encrypted or compressed (Kundapur Par 67).

	As per claim 24, Kundapur, as modified, further teaches/suggests the method of claim 1, further comprising enforcing the license enforcement policies at login of the computer application to the licensing server (Kundapur e.g., Par 85, “authenticating the software product 304 during an execution within the one or more computing environment 320A-N”, software is authenticated during execution, which implies that it is done automatically. Additionally, at least because the product is unique to a user, see Abstract, “A software product unique to a user includes (i) one or more software components that is executed on a computing environment associated with the user”, this suggests a “login of the computer application to the licensing server”. So at login, the license enforcement policies are being enforced; for “licensing server” see modification by Etchegoyen in claim 1). 

As per claim 25, Kundapur, as modified, teaches/suggests the method of claim 24, wherein the enforcing is performed in the escalating manner over a predetermined time period after the initial notification (Braun, Par 51, “the deactivation can be arranged to gradually deactivate a certain number of communication links every day until the level provided for by the base license key is reached”, the predetermined time period is 1 day for every communication link greater than the base key allowance, see Braun, plus the difference between “about to expire time period” and expiration date”, see Kundapur, as modified by Rose [Col 11:24-38] in claim 1). 

As per claim 28, Kundapur, as modified, teaches/suggests the method of claim 1, wherein the services and functionality associated with the computer application are updated by a licensing tool in the licensing server (Kundapur, Par 85 and FIG. 8:812,814, “In operation 812, the entitlement data validation system 322…delivers a new unique software product to the one or more computing environment 320A-N only when at least one software component and its functionality is modified or extended beyond a description provided in the license file 404, or in a description file that describes a behavior of (i) the software product, at least one software component, and corresponding one or more functionalities of the at least one software component. In operation 814, a modified software product is delivered to the user/user device that may be executed on the computing environment.”). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 2 above, and further in view of Shlasky (US Patent Application Publication 20040193545).

	As per claim 3, Kundapur, as modified, teaches/suggests the method of claim 2, wherein the monitoring determines whether a license […] of the computer application remains valid (Kundapur Par 85 and Par 57. Note, that the software includes an embedded license file, see Par 117 again, therefore the license (license file), was necessarily embedded into the software by a developer of the software, that is, the determination is pertinent to “a license of a developer”). 
Kundapur, as modified, doesn’t teach/suggest that the license is “of a developer”. 
However, Shlasky, in an analogous art of a method and system for of the generation of digital product licenses (Par 3), teaches/suggests that the license is “of a developer” (a manufacturer can generate digital licenses using a product-specific license pattern, Par 34). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kundapur, as modified, by applying the known concept of that the license is “of a developer”, as taught/suggested by Shlasky, because this would improve the efficiency of the method by making license distribution easier (Shlasky Par 39).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469), Biddle (US Patent Application Publication 20020107809), and Shlasky (US Patent Application Publication 20040193545), as applied to claim 3 above, and further in view of Cheng (US Patent Application Publication 20110191593).

	As per claim 5, Kundapur, as modified, teaches/suggests the method of claim 3.
Kundapur, as modified, doesn’t teach/suggest “wherein the licensing file is in a shell of the computer application”. 
However, Cheng, in an analogous art of software application protection methods and systems (Abstract), teaches/suggests “wherein the licensing file is in a shell of the computer application” (the licensing framework is implemented as a licensing file in a shell of the computer application, Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify method of Kundapur, as modified, by applying the known concept of “wherein the licensing file is in a shell of the computer application”, as taught/suggested in Cheng, because this would lead to a more secure method, by making it more difficult for a cracker to disable license checking and/or modify communications between application code and shell code (Cheng Par 14).
Further concerning claim 5, “Shell of the computer application” is interpreted as an application code module(s) that is capable of providing policy enforcement for the application.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469), Biddle (US Patent Application Publication 20020107809), Shlasky (US Patent Application Publication 20040193545) and Cheng (US Patent Application Publication 20110191593), as applied to claim 5 above, and further in view of O'Connor (US Patent Application Publication 20090290716).

	As per claim 6, Kundapur, as modified, doesn’t teach/suggest “wherein the licensing file includes a license ID which is associated with developer information of the computer application”. 
However, O'Connor, in an analogous art of a digital software licensing system (Abstract), teaches/suggests “wherein the licensing file includes a license ID which is associated with developer information of the computer application” (the licensing file includes a license ID [manufacture purchase order] which is associated with developer information of the computer application, Par 16). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kundapur, as modified, by using the known concept of “wherein the licensing file includes a license ID which is associated with developer information of the computer application”, as taught/suggested by O’Connor, because this would improve the usability/security of the method, since the developer would be better suited to more readily verify that the license correlates to an actual order by using the order information in the license (O'Connor,  Par 16).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 2 above, and further in view of Okada (US Patent Application Publication 20090319679).

	As per claim 8, Kundapur, as modified, teaches/suggests the method of claim 2. 
Kundapur, as modified, further teaches/suggests such that the computer application always connects to the licensing server in order to determine whether the licensing enforcement policies of the licensing file should be initiated regardless of backend services (Kundapur teaches an embodiment in which a validation system, which is modified to be a licensing server, as explained for claim 1, is always involved in the determination whether the licensing enforcements would be initiated, and in which the determination does not take into account any backend service, that is, “regardless of 
Kundapur, as modified, doesn’t teach/suggest “wherein the licensing file comprises a URL for the licensing server”. 
However, Okada, in an analogous art of a license server used for permitting delivery of digital content (Par 34), teaches/suggests “wherein the licensing file comprises a URL for the licensing server” (a URL points to a license file in a license server that is used by a device for authentication, Pars. 63 and 65). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kundapur, as modified, by applying the known concept of “wherein the licensing file comprises a URL for the licensing server”, as taught/suggested by Okada, because this would lead to the predictable result of a more usable method, by including a reference to directly reach the license server.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Hu (US Patent Application Publication 20160267649).

As per claim 10, Kundapur, as modified, teaches/suggests the method of claim 1. 
Kundapur, as modified, doesn’t teach/suggest “wherein the calls to determine whether usage of the computer application complies with the licensing enforcement policies are received by the licensing server as background threads, apart from requested services originating from the computer application, to avoid creating latency issues regarding the requested services due to the calls”. Herein, “calls” is broadly interpreted as referring to statements that request services from another subroutine or program, e.g., a request for communication.
However, Hu, in an analogous art of a server and client communication (Abstract), teaches/suggests “wherein the calls to determine whether usage of the computer application complies with the licensing enforcement policies are received by the licensing server as background threads, apart from requested services originating from the computer application, to avoid creating latency issues regarding the requested services due to the calls” (background communication of software components between a server and a client, e.g., retrieval of files in the background, for reducing apparent latency to the user, Par 45). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Kundapur, as modified, by applying the known concept of “wherein the calls to determine whether usage of the computer application complies with the licensing enforcement policies are received by the licensing server as background threads, apart from requested services originating from the computer application, to avoid creating Hu, because this would lead to the predictable result of a more efficient/usable method that reduces apparent latency to the user (Hu Par 45).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Rose (US Patent 5708709).

	As per claim 12, Kundapur, as modified, teaches/suggests the method of claim 1.
	Kundapur, as modified, further teaches/suggests that the license file may include expiration data (Kundapur Par 14).
Kundapur, as modified, doesn’t teach/suggest “wherein the licensing file generates a time check function with a "time bomb" set for a same expiration date and/or time of access to the service.” 
However, Rose, in an analogous art of system and method for managing the distribution of licensed application programs (Abstract), teaches/suggests wherein the licensing file generates a time check function with a "time bomb" set for a same expiration date and/or time of access to the service (a trial version of a program that has 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, include the known concept of wherein the licensing file generates a time check function with a "time bomb" set for a same expiration date and/or time of access to the service, as taught/suggested by Rose, to further modify the method of Kundapur, as modified, because this would improve the flexibility of the method by allowing trial versions of the software programs (Rose Col 10:54-61).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Schoenwald (US Patent Application Publication 20140205265).

	As per claim 13, Kundapur, as modified, teaches/suggests the method of claim 1.
Kundapur, as modified, doesn’t teach/suggest “wherein the licensing file is hardcoded with an expiration time that matches an expiration of the services provided by backend services”. Herein, “backend services” are broadly interpreted as any 
However, Schoenwald, in an analogous art of systems and methods for content distribution (Abstract), teaches/suggests wherein the licensing file is hardcoded with an expiration time that matches an expiration of the services provided by backend services (a hardcoding expiration date into software, Par 41). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, apply the known concept of wherein the licensing file is hardcoded with an expiration time that matches an expiration of the services provided by backend services, as taught/suggested by Schoenwald, to further modify the method of Kundapur, as modified, because this would lead to the predictable result of a more secure method, since hardcoded software code is more difficult to modify by a hacker to maliciously extend the license terms. A person having ordinary skill in the art would have readily recognize that hardcoded data is hard to change, please see evidentiary reference, Luo (20070100762 Par 55).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Moon (US Patent Application Publication 20010039598).

As per claim 14, Kundapur teaches/suggests the method of claim 1.
Kundapur doesn’t teach/suggest “wherein the licensing file includes licensing logic that can be added after compilation of the computer application through a wrapping procedure where the licensing logic is injected into binary”. 
However, Moon, in an analogous art of methods and systems for controlling object oriented software applications (Par 2), teaches/suggests “wherein the licensing file includes licensing logic that can be added after compilation of the computer application through a wrapping procedure where the licensing logic is injected into binary” (an application wrapper that gives programmers the ability to extend their programs' functionality beyond the rigid constraints placed on them by the computer system's operating system, Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept of “wherein the licensing file includes licensing logic that can be added after compilation of the computer application through a wrapping procedure where the licensing logic is injected into binary”, as taught/suggested by Moon, to further modify the method of Kundapur, as modified, because this would improve the flexibility of the method, where license file’s functionalities are able to extend beyond the rigid constraints placed on them by the computer system's operating system (Moon Abstract). 
Further concerning claim 14, “licensing logic that can be added after compilation of the computer application through a wrapping procedure where the licensing logic is injected into binary” is interpreted as “app wrapping”. See Instant Specification Par 50.

	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 25 above, and further in view of Kushalnagar (US Patent Application Publication 20050010531).

As per claim 26, Kundapur, as modified, doesn’t teach/suggest that the enforcing is performed in the escalating manner “following a predetermined number of operational sessions of the computer application after initial notification”. 
However, Kushalnagar, in an analogous art of system and method for managing digital rights (Abstract), teaches/suggests that the enforcing is performed in the escalating manner “following a predetermined number of operational sessions of the computer application after initial notification” (a license having access being limited by a number of times the media item may be played, Par 35). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, using the known concept of that the enforcing is performed in the escalating manner “following a predetermined number of operational sessions of the computer application after initial notification”, as taught/suggested by Kushalnagar, to further modify the method of Kundapur, as modified, because this would improve the flexibility of the method by allow .

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Strub (US Patent Application Publication 20070294209).

As per claim 29, Kundapur, as modified, teaches/suggests the method of claim 1. 
Kundapur, as modified, doesn’t teach/suggest “wherein the license enforcement policies include establishing how many times the computer application can launch without communicating with the licensing server to determine compliance with the license enforcement policies”. 
However, Strub, in an analogous art of monitoring and control of usage of applications (Par 6), teaches/suggests “wherein the license enforcement policies include establishing how many times the computer application can launch without communicating with the licensing server to determine compliance with the license enforcement policies” (software policies that include application session and/or user, restrictions on the number of access operations that may be performed by a user before the user is asked to re-authenticate, Par 97). 
Strub, to further modify the method of Kundapur, as modified, because this would lead to the predictable results of a more efficient method, which requires less computing resources by implementing periodic communication versus continuous communication with the server.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US Patent Application Publication 20140230068) in view of Etchegoyen (US Patent Application Publication 20100325734) and further in view of Braun (US Patent Application Publication 20040083180), Rose (US Patent 5708709), Horstmann (US Patent Application Publication 6044469) and Biddle (US Patent Application Publication 20020107809), as applied to claim 1 above, and further in view of Kersters (US Patent Application Publication 20070300212).

As per claim 30, Kundapur, as modified, teaches/suggests the method of claim 1.
Kundapur, as modified, doesn’t teach/suggest “wherein the complete disabling of the services and functionality associated with the computer application includes fully removing code needed to run at least one module of the computer application from the 
However, Kersters, in an analogous art of modifying a file written in a formal language (Par 1), teaches/suggests “wherein the complete disabling of the services and functionality associated with the computer application includes fully removing code needed to run at least one module of the computer application from the computing device” (removing a computer program functionality by deleting computer specific source code from the computer program, Par 21). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the complete disabling of the services and functionality associated with the computer application includes fully removing code needed to run at least one module of the computer application from the computing device”, as taught/suggested by Kersters, to further modify the method of Kundapur, as modified, because this would lead to the predictable results of a more efficient method, when compared to a method that does not delete the code of the removed functionality. It was well within the capabilities of a person having ordinary skill in the art to have realized that unused application code sections (a.k.a., “dead code”) unnecessarily use up valuable computing resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Luo (US 20070100762), Par 55, pertinent, as informative reference, because it shows that hard-coded data is hard to change.
Chasen (US 20110138445 A1), pertinent as it teaches/suggests “after initial notification by the licensing server to a user of the computer application that the license is about to expire” (e.g., Par 118, turning program features on and off, and a warning a user, a number of days before expiration data, that a feature will expire soon).
Martinez (US 20090006109 A1), pertinent as it teaches/suggests “internally within the computer application…without a need to further access the licensing server following the initial notification” (e.g., Par 78, a license key that ceases to provide access to a content item on a predetermined date).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Gabriel Mercado/Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685